Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark A. Grethen appeals the district court’s orders denying his motions for the appointment of counsel, granting a motion for sanctions and dismissing his 42 U.S.C. § 1983 (2012) complaint, and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Grethen v. Clarke, No. 2:13-cv-00416-RBS-DEM (E.D. Va. Nov. 24, 2015 & Feb. 11, 2016). We deny Grethen’s motion for the appointment of counsel as well as his motions for a transfer to Augusta Correctional Center and his motion regarding the storage of his legal materials. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED